                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 THE LEARNING EXPERIENCE AT QUEENS-
 LONG ISLAND CITY, LLC, and THE                              Case No.
 LEARNING EXPERIENCE SYSTEMS LLC,

        Plaintiffs,                                       COMPLAINT & JURY DEMAND

              -against-

 BRITE TIKES LLC, NICOLE COLLINS, ARA
 PASAOGLU, and JUBRAN C. JUBRAN,

        Defendants.



       Plaintiffs The Learning Experience at Queens-Long Island City, LLC (“TLE at Queens-

LIC”) and The Learning Experience Systems, LLC (“TLE Systems” and together with TLE at

Queens-LIC the “Plaintiffs”) by their attorneys, Greenberg Traurig, LLP, for its Complaint

against Defendants Brite Tikes, LLC (“Brite Tikes”), Nicole Collins (“Collins”), Ara Pasaoglu

(“Pasaoglu”) and Jubran C. Jubran (“Jubran”) (collectively “Defendants”), allege as follows:

                                SUMMARY OF THE ACTION


       1.    About a year after purchasing the assets of the Brite Tikes childcare franchise, and

about six months into Plaintiffs’ active operation of the center, Plaintiffs uncovered substantial

and long-running fraudulent conduct at the childcare center. Defendant Pasaoglu, the Center

Director, had been fabricating and doctoring required background check and medical clearance

forms for the Brite Tikes staff. And, Defendant Collins, an owner of Brite Tikes and its

Executive Director, either knew and condoned of the conduct or was grossly negligent in her

supervisory duties and other duties owed to Plaintiffs.

       2.    After conducting a thorough investigation to determine the extent of the fraud,

Plaintiffs reported the issues to the appropriate authorities, the New York City Department of
Health and Mental Hygiene (“DOHMH”). The DOHMH had no choice but to temporarily shut

down the childcare facility.

       3.    Defendants’ conduct has caused Plaintiffs significant harm and damages, including,

but not limited to, the costs associated with investigating the fraud and working with the

DOHMH to remediate the issues caused by the fraud, the loss of substantial revenue for the

period of time the center has been shut down, which continues, in part, as of the filing of this

complaint, and the utter decimation of the goodwill associated with the center, which accounted

for about 80 percent of the purchase price.

       4.    In fact, because the Defendants’ conduct was so inimical to the purpose of the

transaction through which Plaintiff, TLE at Queens-LIC acquired the assets of Brite Tikes,

rescission would be an appropriate remedy, if practicable. That said, based on the amount of

work performed by Plaintiffs to cure the harms caused by Defendants and the fact that

Defendants simply cannot be trusted to run a childcare center, rescission is impractical and, thus,

rescissory damages are necessary to make Plaintiffs whole.

                                              PARTIES

       5.    Plaintiff TLE at Queens-Long Island City is a Delaware limited liability company

whose principal place of business is located at 210 Hillsboro Technology Drive, Deerfield

Beach, Florida.

       6.    Plaintiff The Learning Experience Systems LLC, is a Delaware limited liability

company whose principal place of business is located at 210 Hillsboro Technology Drive,

Deerfield Beach, Florida. The sole member of TLE Systems is The Learning Experience Corp.

(“TLE Corp.”), which is a Delaware corporation with its principal place of business located in

Deerfield Beach, Florida.




                                                 2
       7.    Defendant Brite Tikes is a New York limited liability company whose principal

place of business is located at 375 North Broadway, Suite 311, Jericho New York. Brite Tikes

was engaged in the business of operating a franchised child learning and care center located at

27-28 Thomson Avenue, Long Island City, New York 11101, doing business as The Learning

Experience at Queens-Long Island City (the “Center”).

       8.    Defendant Nicole Collins is the former owner of the Center and a resident of the

State of New York.

       9.    Defendant Ara Pasaoglu is the former Center Director, and a resident of the State of

New York.

       10.   Defendant Jubran C. Jubran is the former owner of the Center and a resident of the

State of New York.

                               JURISDICTION AND VENUE


       11. This Court has subject matter jurisdiction over the action pursuant to 28 U.S.C. §

1332(a), because there is complete diversity of citizenship between Plaintiffs and Defendants and

the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

       12. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because the

transactions forming the basis for the claims asserted by Plaintiffs in this Complaint took place

within the Eastern District of New York. Moreover, the Purchase Agreement between Plaintiff

TLE at Queens-LIC and Brite Tikes, LLC, executed on January 8, 2019, (“the Purchase

Agreement”) provides in pertinent part:

                   Each party (i) agrees that all actions or proceedings shall be
              heard and determined in federal or New York State court located in
              the County of Nassau, New York, (ii) irrevocably submits to the
              jurisdiction of such courts in any such action or proceeding, and
              (iii) consents that any such action or proceeding may be brought in
              such courts and waives any objection that such party may now or
              hereafter have to the venue or jurisdiction . . . .



                                               3
       A copy of the Purchase Agreement is annexed hereto as Exhibit A.

                                  FACTUAL ALLEGATIONS

       A.      BACKGROUND

       13.   On May 3, 2013, Jubran C. Jubran (“Jubran”) entered into a Franchise Agreement

with TLE Systems, which created Franchise No. 286 (“the Franchise Agreement”).                 By

subsequent addendum dated September 5, 2015, Collins was added as a party to the Franchise

Agreement and all related and ancillary agreements thereto. A copy of the Franchise Agreement

including all related and ancillary franchise documents, is annexed hereto as Exhibit B.

       14.   On October 17, 2016, Jubran and Collins assigned all rights and obligations under

the Franchise Agreement to Brite Tikes LLC, of which Jubran and Collins are each a managing

member (“the Assignment Agreement”). A copy of this Assignment Agreement is annexed

hereto as Exhibit C.

       15.   Brite Tikes was engaged in business of operating a franchised child learning and

care center located at 27-28 Thomson Avenue, Long Island City, New York 11101, doing

business as The Learning Experience (the “Center”).

       16.   While operating under Brite Tikes’ auspices, the Center was run by Defendant

Nicole Collins – the Executive Director, the daughter of Jubran, and a former owner of the

Center, and Defendant Ara Pasaoglu – the Center Director. Pasaoglu remained the Center

Director after TLE at Queens-LIC took over operations and was employed there until

Defendants’ conduct was uncovered.

       17.   The Center, while run by Defendants, was one of the highest grossing TLE

franchises in the country. The Center’s positive reputation in the community, which is essential

in the child care industry, contributed to the Center’s strong client base and expanding growth.

Indeed, the success of the Center and its strong community reputation is what attracted Plaintiffs

to initially consider purchasing the Center and running it as a corporate location.


                                                 4
       18.   Plaintiffs expressed their interest in purchasing the Center and its Assets, the most

valuable of which was the Center’s goodwill. The Defendants were aware, before entering the

Purchase Agreement, that Plaintiffs did not intend to change, in any significant way, the day-to-

day operations of the Center. To the contrary, Defendants were aware of Plaintiffs’ plan to keep

the Center running as it had under Brite Tikes, including keeping the then current staff – in order

to build on the goodwill and community reputation already established by Defendants. In fact,

once the transaction was consummated, Plaintiffs kept Pasaoglu on as Center Director, as it was

made clear to Plaintiffs that Pasaoglu not only had a strong and trusting relationship with clients,

but was also running the day-to-day operations of the Center successfully.

       19.   The goodwill and reputation of the Center, which Plaintiffs were most interested in

acquiring, and which ultimately made up about 80 percent of the agreed-to purchase price, was

contingent on the fundamental premise that Defendants were operating the Center lawfully and

complying with all relevant local, state, and federal laws and regulations. In other words, parents

would not enroll their children in a child care center that was not complying with the laws and

regulations that were specifically designed to ensure the health, safety, and well-being of their

children. And, more fundamentally, a child care center that is not in compliance with all laws

and regulations is subject to immediate closure by the relevant authorities.

       20.   The financial success of the Center, like all child care related businesses, is highly

dependent on community reputation and goodwill – both of which ultimately stem from the

clients’ (e.g., parents) satisfaction and trust in the Center, and its employees, to care for their

children. Once a child care center’s reputation is tarnished, it is difficult to repair, and a

significant loss of goodwill generally follows.

       21.   Unbeknownst to Plaintiffs, the Center was not operating in compliance with

relevant laws and regulations, and in fact, had been doctoring and/or completely fabricating




                                                  5
documentation and credentials for Center staff for years prior to Plaintiffs even expressing

interest in purchasing the Center.

       22.   Had Plaintiffs known that the Center was not compliant with the relevant laws and

regulations, and that Defendants had been engaging, for years, in a pattern and practice of using

doctored and/or completely fabricated documentation and credentials for Center staff in order to

satisfy the relevant regulatory requirements, Plaintiffs would have never considered purchasing

the Center, and in fact would likely have terminated Brite Tikes’ franchise in connection with

such a material breach of the Franchise Agreement.

       23.   Plaintiffs could not have learned about the Center’s non-compliance and the

pervasive fraud without disclosure by Brite Tikes, Collins, Pasaoglu, or other representatives or

agents of Brite Tikes. In fact, at all relevant times, Brite Tikes, Collins and Pasaoglu concealed

and covered up their wrongdoing, including by working primary on personal laptops and through

personal email addresses, in contravention of TLE policy.

       24.   Based on the Defendants’ wrongful actions and willful misleading, Plaintiffs were

always acting with the understanding that the Center was operating in accordance with

regulations, and maintained all necessary licenses and permits.

       25.   Indeed, separate and apart from any transaction between Brite Tikes and TLE at

Queens-LIC, Defendants had an independent duty to comply with all relevant laws and

regulations and to operate the Center consistent with the standards of a The Learning Experience

franchise.

       B.      PURCHASE AGREEMENT BETWEEN BRITE TIKES AND TLE AT
               QUEENS-LIC.

       26.   On January 8, 2019, Brite Tikes (and by implication Defendants Jubran and Collins,

who were the then-owners of Brite Tikes) and Plaintiff TLE at Queens-LIC executed a Purchase

Agreement, pursuant to which Brite Tikes would sell the Business (defined as the operation of a



                                                6
child learning and care center) and the Assets (including all furniture, fixtures, student records,

and goodwill associated with the Business) to Plaintiff for a total purchase price of

$2,500,000.00. Indeed, as discussed surpa, the success and goodwill associated with the Center,

which made it one of the highest grossing TLE franchises in the country, was the primary reason

Plaintiffs chose to purchase the Center and run it as a corporate location.

       27.   The payment breakdown outlined within the Purchase Agreement itself reflects how

highly Plaintiff valued the goodwill associated with the Center, with TLE at Queens-LIC paying

$2,000,000 for goodwill, $100,000 for a covenant not to compete, $100,000 for customer lists,

and $300,000 for tangible property. In other words, the most valuable asset to Plaintiffs was the

goodwill associated with the business.

       28.   In Article II subsection (H) of the Purchase Agreement, Brite Tikes represented and

warranted that it “shall maintain all required licenses for the Business in its own name, until such

licenses are transferred to [Plaintiff], or until [Plaintiff] is fully licensed by the State of New

York in its own name, whichever occurs first. Seller shall cooperate with Purchaser with respect

to Purchaser obtaining a childcare license and take such reasonable and customary measures

necessary to assist Purchaser to obtain its required licenses. This Paragraph shall survive Closing

and termination of the franchise.” Exhibit A, Art. II(H).

       29.   Similarly, in Article II, subsection (I) of the Purchase Agreement, Brite Tikes

represented and warranted that “at all times prior to the Closing, Seller shall operate the Business

in the ordinary course of business.” Exhibit A, Art. II(I).

       30.   In sum, Brite Tikes represented and warranted to Plaintiffs that it would maintain

all required licenses and prior to closing would operate the Center in the ordinary course.

       31.   Despite the clear obligations set forth in the Purchase Agreement, Brite Tikes did

not maintain required licenses and was not operating in the ordinary course of business. Instead,




                                                  7
Brite Tikes, through the conduct of its agents and employees Collins and Pasaoglu, had been

fraudulently altering background check forms and medical clearance forms of staff working at

the Center for years prior to Plaintiff’s purchase.

       32.   To the extent that Collins was not directly involved in the fraudulent conduct, she

knew or should have known about the conduct and failed to take appropriate action to stop it.

       C.        LICENSING AND PERMIT REQUIREMENTS FOR OPERATING CHILD
                 CARE CENTER.

       33.   TLE at Queens-LIC assumed direct responsibility for the Center on June 28, 2019,

after receiving the necessary permits from the New York City Department of Health and Mental

Hygiene (“DOHMH”).

       34.   TLE at Queens-LIC thereafter extended an offer of employment to Defendant

Pasaoglu, and he continued in his position as Center Director. As Center Director, both before

and after Plaintiff’s purchase, Pasaoglu was responsible for, among other things, ensuring that

the Center and Center employees were complying with local, state, and federal laws and

regulations, including Article 47 of New York City Health Code (“Health Code”), which governs

child care services.

       35.   Collins, in her role as an owner and Executive Director of the Center prior to

Plaintiff’s purchase, was Pasaoglu’s direct supervisor and, upon information and belief, was

heavily involved in the day-to-day operations of the Center and had a close working relationship

with Pasaoglu.

       36.   Health Code § 47.19(c) requires that personnel working at a child care center

complete two background checks: a criminal background check from the City of New York

Department of Investigations (“DOI”); and screening of the Statewide Central Register of Child

Abuse and Maltreatment provided by the New York State Office of Children and Family




                                                  8
Services (“NYOCFS”). These background checks are for current and prospective staff, and are to

be arranged by the permittee, in this case the Center.

       37.   In or around August 2019, New York State notified child care center providers that

as of September 25, 2019, New York State would be implementing new comprehensive criminal

background clearance requirements for new/prospective employees of child care centers. In other

words, effective September 25, 2019, any new/prospective employee would have to successfully

complete the new comprehensive criminal background check clearance requirements prior to

beginning employment at the child care program; however, any employee hired prior to

September 25, 2019 would be “grandfathered into” the new requirements; i.e., they would be

permitted to continue working in a child care setting, and would have additional time to ensure

compliance with the new requirements.

       38.   In addition to the background check requirements and clearances, Health Code §

47.33(b) requires, as a condition of continued employment, that child care center personnel

undergo a physical evaluation every two years and submit a certificate from a medical

professional confirming that the individual is both physically and mentally able to perform

assigned duties.

       39.   As Executive Director and Director of the Center, Collins and Pasaoglu,

respectively, were responsible for ensuring that staff employed at the Center had successfully

completed the background check clearance requirements set forth in Health Code § 47.19(c),

which includes the requirement that new/prospective employees successfully complete the new

comprehensive background clearance requirements, effective September 25, 2019.

       40.   As Executive Director and Director of the Center, Collins and Pasaoglu,

respectively, were responsible for ensuring that staff employed at the Center had undergone a

medical examination every two years.




                                                 9
       D.      PLAINTIFFS UNCOVER    DEFENDANTS’ ALTERATION AND
               FORGERY OF OFFICIAL PERSONNEL FORMS IN VIOLATION OF
               HEALTH CODE REGULATIONS.

       41.   After the new background check requirements went into effect, TLE Systems

dispatched field teams to all TLE centers across New York State to assist in the review of

personnel files and ensure that all staff clearances were updated and compliant with state and

local laws and regulations. Regional Manager Danielle Morris (f/k/a Danielle LaPolla) was

tasked with reviewing personnel files at the Center.

       42.   On or around January 14, 2020, during her review of personnel files, Morris made

note of certain documents she could not locate and went to Pasaoglu to inquire about those

records. Pasaoglu informed Morris that the documents were on his personal laptop, and when he

opened the laptop, he pulled up a Microsoft Word document that appeared to be a template for

the letter the Center would receive from the New York Office of Children and Family Services

(“NYOCFS”) after a successful background check was completed. The template letter on

Pasaoglu’s laptop was nearly identical to the official letter issued by the NYOCFS.

       43.   Morris was very concerned after seeing the NYOCFS letter template on Pasaoglu’s

personal laptop, as there was clearly no valid reason for him to have a template of an official

government document. Morris immediately contacted her supervisors at TLE’s corporate offices

to inform them of what she had witnessed.

       44.   Morris was instructed to immediately review and send copies of the background

check clearance forms for all employees hired at Center after September 25, 2019, because

anyone hired before that date would be “grandfathered in” to the new background check

requirements, and granted a period of time to come into compliance, but anyone hired after

September 25 could not start working at the school until the new background check came back.

       45.   Upon information and belief, Pasaoglu purposely falsified certain NYOCFS letters

using the Word document template to backdate these documents in order to make it seem as


                                                10
though certain employees were hired prior to September 25, and thus would be immediately

cleared to work in the Center, without having to first undergo the new background check

requirements.

       46.   As Morris continued her review of the Center’s personnel files, on or around

January 15, 2020, she uncovered significant discrepancies in medical clearance forms for Center

staff. A visual inspection of personnel files revealed that some of the medical clearance forms

for staff – specifically the dates of the medical examinations and vaccinations – had been

physically altered.

       47.   On or around January 15, 2020, after uncovering the altered and suspicious medical

forms, Morris, along with TLE Regional Vice President Jennifer Murray, confronted Pasaoglu,

and questioned him about the documents at issue. While Pasaoglu agreed that the documents

appeared forged, he vehemently denied any knowledge or involvement.

       48.   The next day, January 16, 2020, Pasaoglu tendered his resignation as Center

Director.

       49.   After uncovering the serious discrepancies with staff personnel forms and other

Center documentation, Plaintiff engaged a private investigative group to conduct a thorough

internal investigation, in order to determine the extent of the documentation issues.

       E.       INTERNAL INVESTIGATIONS FINDINGS                        INTO      CENTER       BY
                PRIVATE INVESTIGATIVE GROUP.

       50.   The investigation determined that the documentation issues first identified by

Morris were only the tip of the iceberg. The investigation revealed a pattern and practice of using

doctored and/or completely fabricated documentation and credentials for Center staff in order to

satisfy the relevant regulatory requirements. Specifically, background check forms, medical

examination forms and, in some instances, education credentials, appear to have been doctored

or fabricated completely.



                                                11
       51.   The investigators were given access to the Center’s office desktop computer,

personnel files of the Center’s staff, and the company email files of Pasaoglu and Collins.

       (1)     Investigators’ Discovery of Falsified DOI And NYOCFS Background Check
               Forms for Center Staff.

       52.   On the Center’s desktop computer, the investigators found the NYOCFS letter

template, which was named “GFSCR.docx.” The forensic analysis of the GFSCR document

revealed that it was last accessed by the email address ara881@gmail.com on January 13, 2020

and was first saved onto the Center’s computer on November 13, 2019. Upon information and

belief, the address ara881@gmail.com is the personal email address of Pasaoglu.

       53.   Moreover, the analysis revealed that the document was created using a software that

specializes in manipulating PDFs in March 2015, in or around the same time Nicole Collins

joined the Center.

       54.   The investigators determined that although the NYOCFS letter template was similar

to the authentic letter produced by the NYOCFS, there were some visual cues that enabled them

to differentiate between an authentic letter and a letter from the template. Based on these visual

cues and a comparison of the memo line, font size, date, and request number, the investigators

uncovered at least five employees (three current employees and two former employees) whose

NYOCFS background checks appear to have been produced from the NYOCFS template or were

otherwise manipulated.

       55.   Notably, the two former employees were hired in 2017, meaning the template was

being fraudulently utilized well before Plaintiff purchased the Center. Moreover, the two former

employees whose NYOCFS background check appears to have been produced from the template

were hired before Pasaoglu was hired by the Center, indicating that Collins was using the

NYOCFS letter template to forge NYOCFS background check forms, or at the very least, knew

about the use of the NYOCFS template in her role as Executive Director of the Center.



                                                12
       56.   Upon information and belief, Defendant Pasaoglu fraudulently used the NYOCFS

Word template to reproduce false background check clearances for Center employees, in a ruse

to appear to be compliant with applicable Health Code regulations.

       57.   Upon information and belief, Defendant Collins was either involved in the use of

the NYOCFS Word template or knew or should have known, as Executive Director of the

Center, that NYOCFS background checks were being falsified. As Executive Director of the

Center, Pasaoglu answered directly to Collins and Collins had ultimate responsibility for his

conduct and the Center’s compliance with the relevant laws and regulations.

       58.   The investigators also discovered additional falsifications relating to DOI criminal

background checks. The investigation identified thirteen current employees and eight former

employees whose DOI background check forms were duplicated or manipulated.

       59.   Specifically, background check documents for five current employees contained the

same DOI identification number (138597/DOHMH), despite the fact that DOI identification

numbers are uniquely assigned to each individual. It was subsequently discovered that the DOI

identification number appearing on the background check document for these five employees

was actually Pasaoglu’s own unique DOI number.

       60.   Another DOI identification number, 203396/DOHMH, was found to be shared

between two current employees. Again, DOI identification numbers are unique to each

individual, and would not be duplicated or shared between individuals.

       61.   Two former employees, one of whom left the Center in November 2017, and the

other who was hired in 2017 and left in September 2019, were found to have multiple DOI

identification numbers, which should not be possible. Again, the falsification of DOI documents

for employees hired in 2017 indicates that the fraudulent practices identified began before

Pasaoglu was hired.




                                               13
       62.     In addition to the shared/duplicated DOI identification numbers for current and

former employees, the investigators found additional inconsistencies with the personal

information contained in the DOI background check forms themselves. The personal information

for one former employee, including her social security number, the date she was finger printed

(1/28/2010), and her DOI identification number, were copied directly onto the DOI forms of two

current employees. If the fingerprint data were accurate, one of the current employees would

have been 12 years old on the date he was fingerprinted (he was born in October 1997; according

to his DOI background form, he was apparently fingerprinted on January 28, 2010).

       63.     Upon information and belief, Defendant Pasaoglu falsified DOI background check

forms by duplicating DOI identification numbers, using personal information of one employee

on the DOI forms for numerous other employees, and otherwise manipulating the information

contained in the DOI forms, in a ruse to appear to be compliant with applicable Health Code

regulations.

       64.     Defendant Collins, as Executive Director of the Center, either knew or should have

known about Pasaoglu’s conduct. In addition, Defendant Collins, in her position as Executive

Director of the Center, was ultimately responsible for the Center’s compliance with relevant laws

and regulations.

       (2)      Investigators’ Discovery of Falsified Medical Clearance Forms for Center Staff.

       65.     The investigators identified 12 employee medical forms on which, based on visual

inspection, the dates of medical examinations and vaccinations – specifically the year – appear to

have been physically altered by crudely writing over the year, in order to make it appear as

though the employee had received their medical examination more recently. In other words, the

date would be changed from 2016 to 2018, by simply making the “6” look like an “8.”




                                                14
       66.   Upon information and belief, the dates on staff medical clearance forms were

altered so it appeared that the employee had received their medical examination within the two-

year period required by Health Code § 47.33 (c).

       67.   A visual inspection of the medical examination form – which is a standard form

issued by the DOHMH for all day care center staff – indicates that the form for one current

Center employee had the date of her exam changed from 2017 to 2019, and the dates of several

of her vaccinations changed from 2016 to 2018. Medical forms of other current Center

employees also indicate that the date of their respective examinations had been changed from

2016 to 2018, or from 2017 to 2019. With the altered year recorded on the forms, the employee

would be “due” for their physical examination two years after the false date. So, for example, an

employee who actually received their physical in 2017, would be due (absent falsification) for

another physical in 2019, but now, because of the falsification, would appear to be due for their

physical in 2021. The same theory applies to employees who had their examination dates

changed from 2016 to 2018.

       68.   In fact, at least one current Center employee, Vanessa Sanchez, confirmed that her

medical records had been falsified and that she was aware of the falsification of medical records

under the Center’s previous management and ownership. Sanchez provided a genuine copy of

her medical record to Morris after Pasaoglu’s resignation in the middle of January 2020. The

medical form provided by Sanchez indicated that she had a physical examination in July 2017,

which she verbally confirmed was accurate. However, the copy of the medical form found in her

personnel file had been altered to show examination and vaccination dates in July 2018. As a

result, Sanchez was six months over-due for a physical examination, and thus not compliant with

DOMHM regulations.




                                               15
       69.   The original date on the medical forms indicate that the employees were employed

by the Center beginning in 2016 or 2017. Therefore, the falsification of the dates would have

logically happened before Plaintiff purchased the center and took over operations, and would

have likely continued if Plaintiff did not discover the fraud.

       70.   Upon information and belief, Defendants Pasaoglu, who was one of only two

individuals authorized to access staff personnel files (Defendant Collins being the other), altered

the dates of staff medical clearance forms so it appeared that appear that the employee had

received their medical examination within the two-year period required by Health Code § 47.33

(c).

       71.   Defendant Collins, as Executive Director of the Center, either knew or should have

known about Pasaoglu’s conduct. In addition, Defendant Collins, in her position as Executive

Director of the Center, was ultimately responsible for Pasaoglu’s conduct and the Center’s

compliance with relevant laws and regulations.

       F.      PLAINTIFFS’ SELF-REPORTING TO                        THE     DEPARTMENT            OF
               HEALTH AND MENTAL HYGIENE.

       72.   After reviewing the detailed investigative report and realizing the extent of

Defendants’ fraudulent practice of using doctored and/or completely fabricated documentation

and credentials for Center staff in order to satisfy the relevant regulatory requirements, Plaintiffs,

on or around February 13, 2020, self-reported to the DOHMH.

       73.   After Plaintiffs’ self-reporting, the DOHMH conducted two field inspections of the

Center on or around February 14 and February 17, 2020. After the field inspections, Assistant

Commissioner of the DOHMH, Simone C. Hawkins, issued an order, dated February 18, 2020 (a

true and accurate copy of the DOHMH Order is annexed hereto as Exhibit D), finding the

“operation of any child care service at the above-mentioned premises without cleared and

qualified staff, constitutes a detriment and a danger to the health and safety of the children being



                                                 16
cared for at such premises” and therefore ordered the closure of the Center until it complied with

Health Code regulations.

       74.   The Order found, among other things, that the Center did not have a qualified

Education Director, as Pasaoglu had resigned and the designated backup Education Director,

Ambar Rodriquez, was not cleared. Specifically, the Order found “[e]vidence that Mr. Pasaoglu

submitted altered documents in violation of Health Code §3.19(b) in relation to the qualifications

of staff Ambar Rodriquez. Said evidence including indications that the qualifications were

pending and under review by the State Education Department (SED) for an Initial Certification

in Early Childhood Education. However, a review of the SED qualification tracking data system

TEACH found significant discrepancies in the status of her qualifications in that she has not

completed course work in Early Child Development, Language Development or passed her

content specialty exam.” Exhibit D, p. 2.

       75.   Since the DOHMH closed the Center in late February 2020, Plaintiffs have

expended a tremendous amount of time, effort, and money to remedy the violations and get the

Center operational again. Those efforts continue to this day, as the Center is still not fully

operational because, while Plaintiffs have been successful in curing the bulk of the problems

caused by Defendants’ conduct, it is still working with the relevant authorities to close out all of

the issues, obtain final inspections, and gain authorization to fully reopen its business.

       76.   Plaintiffs also suffered damages from lost business revenue, loss of customers, and

more significantly, the loss of goodwill, for which it paid $2,000,000 a year prior. Indeed, after

being shut down by the DOHMH, Plaintiffs were ordered to immediately email the parents of all

children in the Center’s care to inform them that the Center had to be temporarily closed because

of the staff documentation issues.




                                                 17
        77.   Not only did this harm Plaintiffs’ reputation with its customers, but also hurt their

reputation in the community and in the industry, as word of the closure was quickly picked up by
                       1
multiple news outlets.

                                        COUNT I
                  BREACHES OF REPRESENTATIONS & WARRANTIES
                         IN THE PURCHASE AGREEMENT
                       (Against Brite Tikes and Defendant Collins)

        78.   Plaintiffs incorporates by reference the allegations contained in the preceding

paragraphs as though fully set forth herein.

        79.   In executing the Purchase Agreement, Brite Tikes undertook the contractual

obligations to make truthful representations and warranties.          Those representations and

warranties included representations that Brite Tikes would maintain the required licenses to

continue operation as a child care center (Art. II. (H)), and would operate the Center in the

ordinary course prior to closing (Art. II. (I)).

        80.   Brite Tikes breached the representations and warranties in the Purchase Agreement

by engaging in a pattern and practice of using doctored and/or completely fabricated

documentation and credentials for Center staff in order to satisfy the relevant regulatory

requirements.

        81.   Contrary to the representations contained in the Purchase Agreement, Brite Tikes

and Collins, as a former owner, were aware at the time the Purchase Agreement was entered into,

or should have been aware at that time, that the Center was submitting doctored documentation

and credentials for Center staff to the DOHMH, which ultimately meant that Center was




    1
     Queens daycare shuts down suddenly, leaving parents scrambling, ABC7NY (Feb. 19, 2020)
https://abc7ny.com/queens-daycare-shut-down-closed-long-island-city/5948362/;        Health
Department shuts down LIC daycare for ‘serious violations’, QUEENS DAILY EAGLE, (Feb. 19,
2020) https://queenseagle.com/all/lic-daycare-shut-down-health-department.


                                                   18
unlawfully operating without the required licenses and permits prior to the closing of the

Purchase Agreement.

          82.    Moreover, the Center was not being operated in the ordinary course because
                                                                                        2
falsifying documents to submit to a government agency, which is a felony, is clearly does not

constitute the “ordinary” course of business.

          83.    Plaintiffs were damaged as a result of the breaches of representations and

warranties described herein.

          84.    Plaintiffs seek rescissory damages as the breaches are so numerous, substantial, and

fundamental that they frustrate and defeat the central purpose of the Purchase Agreement, but it

is wholly impracticable, after Plaintiffs went through great pains and expense to address the

licensing and permitting problems and have been running the Center for nearly a year, to rescind

the Purchase Agreement.

                                               COUNT II
                                        COMMON LAW FRAUD
                                         (Against All Defendants)

          85.    Plaintiffs incorporates by reference the allegations contained in the preceding

paragraphs as though fully set forth herein.

          86.    As alleged in the preceding paragraphs, Defendants made false and misleading

statements of material fact and/or omitted material facts relating to their use of falsified, forged,

and/or completely fabricated documentation and credentials for Center staff in order to satisfy

the relevant regulatory requirements. As a result, Defendants made misleading statements of

material fact and/or omitted material facts relating to their maintenance of the required licenses

and permits.




2
    See N.Y. Penal Law § 175.35 (“Offering a false instrument for filing in the first degree”).


                                                       19
       87.   Brite Tikes directed and controlled the activities of its agents, representatives,

Collins and Pasaoglu, and used them as conduits to conduct the pervasive fraudulent conduct

alleged herein.

       88.   The fact that the Center, through the conduct of Collins and Pasaoglu, which was

under the control of Brite Tikes, had been engaging in a pattern of fraudulently doctoring

documentation and credentials of Center staff in order to satisfy licensing and permitting

requirements, was unknown to Plaintiffs at all times relevant to this matter (and not discoverable

using reasonable diligence).

       89.   The facts relating to Defendants’ use of altered and/or forged documentation were

exclusively within the knowledge of Collins, Pasaoglu, and Brite Tikes. Collins, Pasaoglu, and

Brite Tikes knew that this information was not readily accessible to Plaintiffs, and led Plaintiffs

to believe that their conduct was consistent with all laws and regulations. Defendant Collins and

Pasaoglu worked almost exclusively on their private laptops, which made it impossible for

Plaintiffs to uncover their fraudulent conduct. Accordingly, Defendants had a duty to disclose

the facts relating to their use of altered and/or forged documentation.

       90.   Defendants duty to disclose the use of altered and/or forged documentation arose

because of the affirmative representations they made to the contrary and separately from the pre-

existing franchisor/franchisee relationship and the very nature of the material information

omitted.

       91.   Defendants made these materially false and misleading statements and omissions

for the purpose of inducing Plaintiffs to purchase the Center.

       92.   Defendants knew or recklessly disregarded that Plaintiffs would rely upon

Defendants’ representations in connection with their decisions to purchase the Center. As alleged




                                                 20
herein, Defendants were in a position of unique and superior knowledge regarding the true facts

concerning the foregoing material misrepresentations and omissions.

       93.   Plaintiffs would not have purchased the Center but for Defendants’ fraudulent

representations and omissions regarding, among other things, the status of the Center’s licenses,

permits, and compliance with local, state, and federal laws and regulations.

       94.   Defendants’ misrepresentations and omissions were material and were made with

the intent that Plaintiffs rely upon them.     Defendants knew that Plaintiffs would not have

purchased the Center at all, or would not have purchased it for $2.5 million, unless it was

satisfied that the Center was complying with regulatory requirements. Indeed, the bulk of

purchase price, $2 million, was for the Center’s “goodwill.”

       95.   Plaintiffs reasonably and justifiably relied upon Defendants’ representations and

material omissions, both in executing the Purchase Agreement (and related documents) and

ultimately closing on the purchase and taking over the Center.

       96.   By virtue of Defendants’ false and misleading statements and omissions, as alleged

herein, Plaintiffs have suffered substantial damages in an amount to be determined at trial, but in

no event in an amount less than $2.5 million, plus interest and other consequential damages.

       97.   Moreover, because Defendants committed these acts and omissions maliciously,

wantonly and oppressively, and because the consequences of these acts knowingly affected the

general public, including, but not limited to, all persons who had children enrolled at the Center

during the relevant period, Plaintiffs are entitled to recover punitive damages.

                                          COUNT III
                                 FRAUDULENT INDUCEMENT
                                    (Against All Defendants)

       98.   Plaintiffs incorporates by reference the allegations in each of the preceding

paragraphs as if fully set forth herein.




                                                 21
       99.    As alleged above, Brite Tikes, through its agents, employees and representatives,

and Collins and Pasaoglu individually, made false and misleading statements of material fact

and/or omitted material facts relating to their use of falsified, forged, and/or completely

fabricated documentation and credentials for Center staff in order to satisfy the relevant

regulatory requirements. As a result, Defendants made misleading statements of material fact

and/or omitted material facts relating to their maintenance of the required licenses and permits.

       100.       Brite Tikes directed and controlled the activities of its agents, representatives,

Collins and Pasaoglu, and used them as conduits to conduct the pervasive fraudulent conduct

alleged herein.

       101.       Defendants knew before, during, and after the negotiations period, that the

foregoing statements were false and misleading or, at the very least, were made recklessly.

       102.       Defendants made these materially false and misleading statements and omissions

for the purpose of inducing Plaintiffs to purchase the Center. Furthermore, these statements

related to Defendants’ own acts and omissions.

       103.       Defendants knew or recklessly disregarded that Plaintiffs would rely upon

Defendants’ representations in connection with their decisions to purchase the Center. As alleged

herein, Defendants were in a position of unique and superior knowledge regarding the true facts

concerning the foregoing material misrepresentations and omissions.

       104.       It was only by making such misrepresentations and omissions that Defendants

were able to induce Plaintiffs to buy the Center. Plaintiffs would not have purchased or otherwise

acquired the Center but for Defendants’ fraudulent representations and omissions regarding,

among other things, the status of the Center’s licenses, permits, and compliance with local, state,

and federal laws and regulations.




                                                  22
        105.    Plaintiffs actually, justifiably, reasonably, and foreseeably relied upon

Defendants’ false and misleading representations and omissions regarding, among other things,

the status of the Center’s licenses, permits, and compliance with local, state, and federal laws and

regulations.

        106.    By virtue of Defendants’ false and misleading statements and omissions, as

alleged herein, Plaintiffs have suffered substantial damages in an amount to be determined at

trial, but in no event in an amount less than $2.5 million, plus interest and other consequential

damages.

        107.    The misrepresentations and omissions were so fundamental to the Purchase

Agreement and the very reason that Plaintiffs executed the Purchase Agreement, which

Defendants were keenly aware of, that they render the agreement voidable and would entitle the

Plaintiff to rescission.

        108.    As set forth above, however, Plaintiffs took over the Center in June 2019 and

since uncovering Defendants’ fraudulent conduct in January 2020, Plaintiffs have spent a

tremendous amount of time and money correcting the serious issues uncovered and ensuring

compliance with all laws and regulations. Plaintiffs have done so in an effort to salvage the

reputation of the Center, which has suffered extreme damage, and to ensure that there is no

damage to the broader The Learning Experience brand, which, as a franchisor, is of paramount

importance.

        109.    Based on Plaintiffs’ efforts to run the Center and correct the issues, and the risk to

Plaintiffs’ broader reputation if Defendants were allowed to resume operations of the Center,

rescission is impractical and rescissory damages are appropriate.

        110.    Moreover, because Defendants committed these acts and omissions maliciously,

wantonly and oppressively, and because the consequences of these acts knowingly affected the




                                                 23
general public, including, but not limited to, all persons who had children enrolled at the Center

during the relevant period, Plaintiffs are entitled to recover punitive damages.

                                          COUNT IV
                            CONSPIRACY TO COMMIT FRAUD
                                        (All Defendants)
       111.    Plaintiffs incorporates by reference the allegations contained in the preceding

paragraphs as though fully set forth herein.

       112.    As discussed herein, Defendants committed fraud through representations and

material omissions to Plaintiff, upon which Purchaser justifiably relied.

       113.    All Defendants were in agreement to commit all acts necessary to misrepresent

and mislead Plaintiffs into believing the Center was complying with all regulatory requirements,

maintained all licenses, and operated the business in the ordinary course, in furtherance of the

objective of selling the Center to Plaintiffs for $2.5 million. As discussed herein, Defendants

Pasaolgu and Collins had been fraudulently altering official personnel forms for years, and Brite

Tikes knew or should have known about its’ employees’ fraudulent conduct.

       114.    Plaintiffs have suffered damages as a result of Defendants’ acts and omissions.

       115.    Defendants are liable for conspiracy to commit fraud in furtherance of the

agreement amongst them to hide their fraudulent conduct and extensive document falsification in

order to sell the Center by all means necessary and at the earliest possible date.

                                           COUNT V
                                     INDEMNIFICATION
                                    (Brite Tikes and Collins)
          116. Plaintiffs incorporates by reference the allegations contained in the preceding

  paragraphs as though fully set forth herein.

          117. Article VI.A.(i) of the Purchase Agreement provides that “Seller shall hold

  harmless and indemnify Purchaser and Purchaser’s parent, affiliates, subsidiaries and




                                                 24
  franchises…from and against all liabilities of Seller accrued prior to Closing, other than

  Assumed Liabilities . . . ”

          118. As a result of Defendants’ pre-closing conduct, Plaintiffs have incurred liabilities

  including, but not limited to, the costs incurred to report the documentation issues to the

  relevant authorities and to remediate the issues caused by Defendants’ conduct.

          119. Pursuant to the Purchase Agreement, Brite Tikes is required to indemnify

  Plaintiffs for those liabilities.

                                  COUNT VI
           BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
                           (Brite Tikes and Collins)

       120.    Plaintiffs incorporates by reference the allegations contained in the preceding

paragraphs as though fully set forth herein.

       121.    In New York, a duty of good faith and fair dealing is implied in all agreements.

       122.    The duty of good faith and fair dealing acts to protect the parties’ right to receive

the benefits of their agreement.

       123.    Through Defendants’ conduct, Plaintiffs have been deprived of the benefit of their

agreement. Specifically, Plaintiffs’ primary benefit under the Purchase Agreement was to obtain

the goodwill associated with the Center, which was purportedly operating under a valid license

and, thus, consistent with the relevant laws and regulations.

       124.    Because of the fraudulent practices employed by Defendants, the Center was not

operating under a valid license and Plaintiffs lost the goodwill associated with the ongoing

operations of the Center.

                                            COUNT VII
                                          NEGLIGENCE
                                      (Brite Tikes and Collins)




                                                 25
       125.    Defendant Brite Tikes, as the licensed entity, and Defendant Collins, as the

Executive Director of the Center had a duty to carry out the operations of the Center consistent

with the relevant laws and regulations.

       126.    Defendants Brite Tikes and Collins either knew or should have known about, or

recklessly disregarded, the fraudulent documentation being used to satisfy the Center’s

regulatory obligations.

       127.    By failing to know or by recklessly disregarding the Center’s use of the fraudulent

documentation, Defendants Brite Tikes and Collins breached their duty to carry out the

operations of the Center consistent with the relevant laws and regulations.

       128.    Plaintiffs have been harmed and damaged by Defendants Brite Tikes and Collins’

breach of their duty.

                                        COUNT VIII
                               NEGLIGENT SUPERVISION
                                           (Collins)
       129.    Defendant Collins, as Executive Director of the Center, had a duty and obligation

to supervise Defendant Pasaoglu, the Center Director and her direct report.

       130.    Defendant Collins breached her duty and obligation to supervise by failing to

identify and/or intervene to stop Pasaoglu’s fraudulent conduct identified above, including

forging and altering documentation used to satisfy the Center’s regulatory requirements.

       131.    To the extent that Collins was unaware of Pasaoglu’s and the Center’s use of

fraudulent documentation, had she acted reasonably and diligently, she would have uncovered

the use of the fraudulent documentation.

       132.    Indeed, as Executive Director of the Center, Collins was ultimately responsible

for the Center’s compliance with the relevant laws and regulations and, in that regard, she was

obligated to at least review the documentation created by Pasaoglu and the Center that was

maintained for regulatory compliance purposes.



                                                26
       133.       Collins’ utter failure to supervise Pasaoglu constitutes a gross breach of her duty

to supervise and it has caused Plaintiffs’ direct and substantial harm and injury.



                                     COUNT IX
            BREACH OF THE BRITE TIKES FRANCHISE AGREEMENT
                      (Against Brite Tikes, Collins, and Jubran)
       134. On May 3, 2013, Jubran C. Jubran (“Jubran”) entered into a Franchise Agreement

with TLE Systems, which created Franchise No. 286. Exhibit B.

       135.       In connection with the execution of the Franchise Agreement and in order to

induce TLE Systems to grant it franchise rights, Jubran C. Jubran executed a Personal Guaranty

and Subordination Agreement in which he “unconditionally, jointly and severally, personally and

individually” guaranteed all obligations of the franchisee, “including all obligations arising

under, resulting from or in any way in connection with the Franchise Agreement . . . in the same

manner as if the Franchise Agreement was signed between Franchisor and the Guarantor

directly.” Exhibit B, Attachment 4.

       136.       In the Second Addendum to the Franchise Agreement, the parties to the Franchise

Agreement added Defendant Collins to all of the Franchise Documents. Exhibit B, Second

Addendum.

       137.       On or about October 17, 2016, Jubran C. Jubran and Nicole Collins assigned their

rights and obligations under the Franchise Agreement to Brite Tikes. Exhibit C. In the

Assignment and Assumption of Franchise Documents, however, the assignors, Collins and

Jubran, acknowledged and agreed that the Assignment did not, in any way, impact the personal

guaranty they provided and, further, reaffirmed and ratified their individual liability thereunder.

Exhibit C, ¶ 2.




                                                  27
       138.    Under the Franchise Agreement, Section 8.6.2 required Brite Tikes to refrain from

operating “in any manner which reflects adversely on [the Learning Experience’s] Marks, Trade

Name and the Franchise System.” Exhibit B, § 8.6.2.

       139.    Section 8.72 prohibited Brite Tikes and its staff from engaging in immoral

conduct or criminal behavior and further prohibited Brite Tikes and its staff from engaging in

conduct that might jeopardize the welfare of the children in the Center or reflect adversely on the

Learning Experience’s goodwill. Exhibit B, § 8.72.

       140.    Section 8.7.3 required Brite Tikes to maintain a proper and competent staff

sufficient to satisfy applicable governmental licensing and labor laws. Exhibit B, § 8.7.3.

       141.    Section 8.12 requires Brite Tikes to comply with all state and local laws and

regulations pertaining to the Center and to keep current all licenses and permits required by any

government agency in connection with the operation of the Center. Exhibit B, § 8.12.

       142.    Because of the personal guaranty, the obligations of Brite Tikes set forth above

were also obligations of Jubran and Collins.

       143.    Based on the extraordinary fraudulent conduct detailed above, including the use

of forged, doctored and fabricated documents to satisfy the Center’s regulatory requirements,

Brite Tikes, Jubran and Collins breached their obligations under the Franchise Agreement.

       144.    The breaches of the Franchise Agreement have caused Plaintiffs significant harm

and damage by way of the significant costs incurred to investigate the wrongful conduct, report

same to the relevant authorities and work with those authorities to remediate the problem. In

addition, Plaintiffs have lost revenue from having to close the Center while remediating the

problems and have further suffered damage to their goodwill and reputation.




                                                28
                                  PRAYER FOR RELIEF


       WHEREFORE, Plaintiffs respectfully demands judgment in their favor and against

Defendants as follows:

   a. An award of damages on each cause of action, according to proof at trial;

   b. An award of attorneys’ fees and costs based on the Purchase Agreement and any other

       basis in law or equity;

   c. An award of rescissory damages including the return of the purchase price paid by

       Purchaser;

   d. An award of punitive damages for all causes of action where such damages are

       appropriate;

   e. An award of interest on any monetary relief obtained; and

   f. Any other relief that this Court may deem just, equitable and proper under the

       circumstances.




                                                   GREENBERG TRAURIG, LLP

DATED: Florham Park, New Jersey
       June 4, 2020
                                              By: /s/ Jason Kislin
                                                  Jason Kislin, Esq.
                                                  500 Campus Drive, Suite 400
                                                  Florham Park, New Jersey 07932
                                                  Telephone: 973-360-7900
                                                  Fax: 973-301-8410
                                                  Email: kislinj@gtlaw.com
                                                  Attorneys for Plaintiffs




                                              29
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
